The issues submitted to the jury and their answers thereto were as follows:
"1. Did the late C. D. Smith, Sr., on January 6, 1937, sign and execute the purported lease of record in Book X-21, at page 360, in the office of the register of deeds of Pitt County? Ans.: `Yes.'
"2. On January 6, 1937, the date of the alleged or purported lease, did C. D. Smith, Sr., have sufficient mental capacity to execute or make the same? Ans.: `No.'
"3. Was the execution of the paper writing procured by the exercise of undue influence or fraud, as alleged? Ans.: `Undue influence, Yes.'
"4. What was the reasonable rental value of the property for 1937? Ans.: `$900.00.'
"5. What was the reasonable rental value of said property for 1938? Ans.: `$900.00.'"
Judgment was rendered by the court below on the verdict.
The defendant made several exceptions and assignments of error and appealed to the Supreme Court.
We have read the record and briefs and can see no prejudicial or reversible error in the trial in the court below. The exceptions and assignments of error made by the defendant cannot be sustained. If error, they were not prejudicial.
In the judgment of the court below we find
No error. *Page 794